         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 1 of 29




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS



MICHAEL ETCHEGOINBERRY, BARLOW
FAMILY FARMS, L.P., a partnership, and                  No. 11-564 L
CHRISTOPHER TODD ALLEN, for themselves
and on behalf of all others similarly situated,         Senior Judge Marian Blank Horn

                       Plaintiffs,                      FIRST AMENDED CLASS
                                                        ACTION COMPLAINT
       v.
                                                        Electronically filed on
THE UNITED STATES OF AMERICA,                           August 28, 2020

                       Defendant.



                                         INTRODUCTION

       1.      Through this action, Plaintiffs seek just compensation from the United States for an

uncompensated physical taking of their properties for public use in violation of the Fifth

Amendment to the United States Constitution.

       2.      Plaintiffs are private property owners of farmlands located in the San Luis Unit

service area of the Central Valley Project in Central California (collectively “Plaintiffs”) and are all

part of the Westlands Water District. Plaintiffs’ farmlands have required drainage to maintain their

agricultural productivity; the soil of these farmlands contains an impermeable clay layer not far

below the surface which traps irrigation water when applied to the land and prevents it from

draining naturally. Absent such drainage, wastewater settles beneath these lands, resulting in high

water tables and the accumulation of saline groundwater. The higher water tables and increased

groundwater salinity make the land unsuitable for farming. These conditions impact nearly

400,000 acres of farmland, including Plaintiffs’ properties.




                                                   1
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 2 of 29




       3.       The United States has had a longstanding obligation to provide drainage of

subsurface wastewaters from Plaintiffs’ farmlands in this area, but upon information and belief, the

United States has deliberately and knowingly reneged on its obligation and has made clear it will

not satisfy it. As a result of undrained wastewaters, saline groundwater has accumulated beneath

and upon and physically invaded Plaintiffs’ properties, harming existing crops, reducing crop

yields, limiting crop rotations, precluding certain types of crops from being planted, and

deteriorating soil quality and conditions, among other adverse impacts. Plaintiffs have been

deprived of the full benefit and use of their farmlands, and the value of their properties has been

substantially reduced.

       4.      The United States has acknowledged for decades that drainage service is essential

and mandated. On numerous occasions, the United States has promised that it would provide the

required drainage service to Plaintiffs’ farmlands. While facilities designed to drain Plaintiffs’

farmlands were partially built by the United States and temporarily served a fraction of landowners

in the drainage-impaired area, they were never extended to all landowners owed these services and

they were never completed.

       5.      Over twenty-five years ago, a federal district court twice held that the United States

has an obligation to provide drainage to Plaintiffs’ farmlands under the San Luis Act of 1960. See

Firebaugh Canal Co. v. United States, No. CV-F-88-634 (E.D. Cal. Mar. 12, 1995); Sumner Peck

Ranch, Inc. v. Bureau of Reclamation, 823 F. Supp. 715 (E.D. Cal. 1993). Twenty years ago, the

United States Court of Appeals for the Ninth Circuit affirmed those rulings that imposed upon the

United States an affirmative legal obligation to provide drainage. See Firebaugh Canal Co. v.

United States, 203 F. 3d 568 (9th Cir. 2000).




                                                  2
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 3 of 29




       6.      In response to these rulings, the United States represented it would satisfy its

obligation to construct the facilities necessary to remove the saline groundwater from Plaintiffs’

properties. Prompted by the Ninth Circuit’s Firebaugh ruling, the United States worked on

developing and adopting a plan to fulfill this obligation. But the United States ultimately made the

affirmative choice to abandon its plan and renege on its drainage obligation.

       7.      Currently, none of Plaintiffs’ farmlands are receiving any drainage service because

the United States has elected not to provide it. The United States’ affirmative policy to not provide

the required drainage through the present day has resulted in high water tables and in saline

groundwater beneath and upon Plaintiffs’ properties, which have been the direct, natural and

inevitable result of the United States’ shirking of its drainage obligation.

       8.      Moreover, because Plaintiffs’ farmlands have been subject and are currently

subjected to the adverse effects attendant to the continuous absence of drainage facilities the United

States has been obligated to provide, the combined effect of the rising water table and the

accumulation of saline groundwater beneath and upon their properties has deprived Plaintiffs of the

benefit of the productive use of their farmlands, and the value of their farmlands has been reduced.

       9.      Accordingly, Plaintiffs seek just compensation for the physical invasion and

occupation of their properties.

                                          JURISDICTION

       10.     This Court has jurisdiction over the claim in this Complaint under 28 U.S.C. § 1491

(The Tucker Act) as a “claim against the United States founded either upon the Constitution, or any

Act of Congress or any regulation of an executive department, or upon any express or implied

contract with the United States.” This is a claim seeking compensation for the taking of private

property for public use without just compensation, which is actionable pursuant to the Fifth




                                                   3
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 4 of 29




Amendment to the United States Constitution. Plaintiffs seek just compensation in an amount that

exceeds $10,000 on this claim for relief.

                                             PARTIES

       11.     Plaintiff Michael Etchegoinberry, an individual, is a landowner in the San Luis Unit

service area who has owned approximately 139 acres of farmland (the real property located at

Fresno County Assessor Parcel Numbers 028-170-31s, 028-170-32s, 028-170-63s, and 028-170-

76s) in the drainage-impaired area of the Westlands Water District since April 23, 2008.

       12.     Plaintiff Barlow Family Farms, L.P. is a California limited partnership for which

Eric Barlow is a partner. Barlow Family Farms is a landowner in the San Luis Unit service area

which has owned approximately 640 acres of farmland (the real property located at Fresno County

Assessor Parcel Number 060-190-18s) in the drainage-impaired area of the Westlands Water

District since December 10, 2007.

       13.     Plaintiff Christopher Todd Allen, an individual, doing business as Todd Allen

Ranch, is a trustee of the Todd Allen and Cheryl Lynn Allen Family Trust, a landowner in the San

Luis Unit service area which has owned approximately 165 acres of farmland (the real property

located at Fresno County Assessor Parcel Number 011-130-15s) in the drainage-impaired area of

the Westlands Water District since October 16, 2007.

       14.     Defendant United States of America is a republic formed pursuant to the

Constitution of the United States, and exercises the powers described therein subject to certain

limitations, including the Fifth Amendment to the United States Constitution.

                               CLASS ACTION ALLEGATIONS

       15.     Plaintiffs bring this action as a Class Action under Rules of the United States Court

of Federal Claims (“RCFC”) 23(b) on behalf of a class defined as follows:




                                                  4
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 5 of 29




               All landowners located within the Westlands Water District (“Westlands”
               or “District”) and served by the San Luis Unit of the Central Valley
               Project whose farmlands have not received the necessary drainage service
               the United States is required to provide under the San Luis Act (Pub. L.
               No. 86-488, 74 Stat. 156 (1960)).

       16.     As used herein, Plaintiffs refers to the named Plaintiffs and the class they represent.

The class is so numerous that joinder of all members is impracticable. There are more than 650

Westlands landowners in the San Luis Unit whose farmlands’ productivity has been impaired and

value diminished because they have not received the necessary drainage service that the United

States is required to provide.

       17.     There are questions of law and fact common to the class. The principal issue in this

case is the physical invasion of Plaintiffs’ farmlands with saline groundwater resulting from the

United States’ knowing and conscious defiance of law in choosing not to construct the required

facilities to drain subsurface wastewaters from those properties. The United States’ decision to

renege on its mandatory obligation to provide drainage to Westlands landowners has affected the

entire class, thus making final relief appropriate with respect to the class as a whole. The common

questions of law and fact involved in this action thus predominate over individual questions.

       18.     Plaintiffs’ claims and their requested relief are typical of the claims of and relief

sought by the class. The claims of the named Plaintiffs and the class members arise from the same

set of facts and are premised upon the same legal theories under the Fifth Amendment of the

United States Constitution.

       19.     The named Plaintiffs will adequately and fairly protect the interests of the class.

The named Plaintiffs and class members possess the same interest. They have suffered the same or

similar injury—the taking of property rights—as a result of the United States’ decision not to

provide the required drainage to their farmlands. Further, they seek the same remedy—just




                                                   5
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 6 of 29




compensation resulting from the physical invasion of their lands with saline groundwater. Having

represented classes in the past, counsel for the named Plaintiffs and the class has (a) experience in

handling complex litigation; (b) knowledge of the applicable laws; and (c) adequate resources to

commit to representing the class.

       20.     A class action is the superior method for a fair and efficient adjudication of this

controversy and substantial benefits will derive from proceeding as a class action. Such treatment

will permit numerous similarly situated persons to prosecute their common claims jointly in a

single forum and thus avoids unnecessary duplication. A class action provides an efficient,

manageable method to adjudicate fairly the rights and obligations of the named Plaintiffs and class

members.

                                          BACKGROUND

                                     The Central Valley Project

       21.     The Central Valley Project is a United States Department of the Interior, Bureau of

Reclamation (“Bureau”) federal water project in California, designed to conserve state waters and

put them to maximum beneficial use. The largest reclamation project of its kind in the country, the

Central Valley Project spans the length of California’s expansive Central Valley.

       22.     In 1952, the Westlands Water District was formed by the Fresno County Board of

Supervisors upon petition by landowners in the region who sought to protect their farmlands. The

District encompasses large areas of land which, by reason of soil conditions, now, and at all times

relevant hereto, require drainage to maintain the agricultural productivity of the land. Without

drainage service, saline groundwater builds up and accumulates beneath the farmlands, making

them unsuitable for farming. These high water tables and the accumulation of saline groundwater




                                                  6
          Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 7 of 29




eventually damage and destroy the agricultural productivity of the farmlands and diminish their

value.

         23.   In order to bring water from the Central Valley Project into Westlands, the

infrastructure to convey water to the Westlands area needed to be constructed. The Bureau

constructed the San Luis Unit to serve that purpose.

                                           San Luis Unit

         24.   In 1956, pursuant to Section 9(a) of the Reclamation Project Act of 1939, the

Bureau sent Congress a report entitled the “San Luis Unit, Central Valley Project,” which

examined the feasibility of water supply development in the area that was to be encompassed by

the San Luis Unit. The report recommended construction of the San Luis Unit, while

acknowledging an anticipated drainage problem in the area that would make soils unsuitable for

irrigation use if no drainage system were provided. The report recommended a drainage system for

the region that would dispose of saline groundwater.

         25.   In 1960, Congress passed the San Luis Act (Pub. L. No. 86-488, 74 Stat. 156

(1960)). The San Luis Act authorized the United States Department of the Interior (“Interior”) to

“construct, operate and maintain the San Luis Unit as an integral part of the Central Valley

Project.” The principal purpose of the San Luis Unit was to furnish irrigation to land in Merced,

Fresno, and Kings Counties in California, such as the farmlands belonging to Plaintiffs. But the

San Luis Act also required the United States to provide drainage service to Westlands, since the

United States knew that the application of Central Valley Project water for irrigation in Westlands

would require that drainage be provided to these lands. For this reason, Congress expressly

conditioned the construction of the San Luis Unit on the provision of drainage facilities.




                                                  7
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 8 of 29




       26.     The drainage facilities contemplated in the 1956 feasibility report for the San Luis

Unit, prepared by Interior and referred to in the San Luis Act, included a system of on-farm,

subsurface drains that were to be connected to a local drainage collection system. The local

drainage collection system would empty into an interceptor drain that would convey wastewater to

the Sacramento-San Joaquin Delta for disposal.

       27.     Interior gave Congress written assurance that the drainage facilities described in the

1956 feasibility report would be provided to the lands in the San Luis Unit needing such services

before construction of the San Luis Unit commenced.

                                        Westlands Contracts

       28.     In order to secure the appropriate water and drainage services, Westlands negotiated

several contracts with the United States. The first was a water service contract that guaranteed

Westlands’ long term water supply from the San Luis Unit and recognized the accompanying need

for drainage. The second was a contract for construction of the water distribution and drainage

system to remove subsurface wastewaters from District farmlands. Interim contracts extending

these services and commitments followed.

                                            1963 Contract

       29.     On June 5, 1963, Westlands and the United States entered into the “Contract

Between the United States and Westlands Water District Providing for Water Service,” Contract

No. 14-06-200-495A (“1963 Water Service Agreement”). Westlands entered into this agreement

for the purpose of obtaining a long-term, reliable source of irrigation water for District farmlands as

well as drainage service to prevent damage to those lands.

       30.     The 1963 Water Service Agreement established a contract rate per acre-foot of

Central Valley Project water delivered to Westlands landowners, which Interior, in its judgment,




                                                  8
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 9 of 29




determined would produce revenues sufficient to repay Westlands’ share of the costs of

constructing, operating and maintaining the major project facilities of the Central Valley Project

and the San Luis Unit, including the San Luis Drain, and the construction of works connected with

the irrigation system.

       31.     The 1963 Water Service Agreement recites that the United States is “providing an

interceptor drain to meet the drainage requirements” of the San Luis Unit and that Westlands

“desires to contract . . . for drainage service by means of the interceptor drain . . . .” The

agreement defined the “interceptor drain” as the “physical works constructed by the United States

pursuant generally to [the San Luis Act] in order to meet the drainage requirements of the area

served by the San Luis Unit . . . .”

       32.     The 1963 Water Service Agreement provided for the connection of the local

drainage collection system from farmlands in the District to the San Luis Drain by establishing that

such local drainage facilities of the District “may be connected to the interceptor drain” in such

capacity and at such locations as may be mutually agreed upon. On-farm, subsurface drains were

to be constructed on District farmlands that would tie into the local drainage collection system that

connected to the interceptor drain.

       33.     The 1963 Water Service Agreement also provided that the per acre-foot water rate

“shall include a drainage service component of not to exceed Fifty cents ($0.50) for the interceptor

drain.” This service component paid to provide drainage service furnished by the United States by

means of the San Luis Drain.

       34.     Plaintiffs’ farmlands are within the area contemplated to be provided with this

drainage system.




                                                    9
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 10 of 29




                                               1965 Contract

        35.      On April 1, 1965, Westlands and the United States entered into the “Contract

Between the United States and Westlands Water District Providing for the Construction of a Water

Distribution and Drainage Collection System,” Contract No. 14-06-200-2020A (“1965 Repayment

Contract”). Westlands also entered into this contract to obtain drainage services that would ensure

the productivity of District farmlands and prevent damage resulting from rising saline groundwater.

        36.      The 1965 Repayment Contract recites that Westlands “desires that a water

distribution and drainage collector system be constructed for the District by the United States

acting by and through the Bureau of Reclamation, United States Department of Interior” and that

the United States is “willing to undertake the construction of the aforementioned water distribution

and drainage collector system” under the terms of the contract. The contract makes clear that the

water distribution system to be built encompasses “a drainage collector system and related

facilities.” The contract further obligates the United States and the District to “exert their best

efforts to expedite the completion of such features.”

        37.      Further, the 1965 Repayment Contract provides that the first construction group

“shall include substantially all of the . . . drainage collector facilities . . . as initially required to

serve the area” encompassed by the first construction group. It further adds that “[c]hanges in . . .

locations . . . as may . . . be expedient, economical, necessary, or advisable to the extent that such

changes do not substantially change the basic character or service capability . . . may be made.”

        38.      Under the 1965 Repayment Contract subsequent construction on the remaining two

construction groups was to be started “no later than June 30, 1974, and June 30, 1979,

respectively.”




                                                      10
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 11 of 29




        39.     Plaintiffs’ farmlands are within the area contemplated to be serviced by the drainage

collector facilities.

                            Interim Contracts and Repayment Contracts

        40.     Since the expiration of the 1963 Water Service Agreement at the end of 2007,

Westlands and the United States have entered into a series of interim renewal contracts for the

delivery of water, which provided the terms and conditions for water service until June 1, 2020:

Contract No. 14-06-200-495A-IR1 through Contract No. 14-06-200-495A-IR7 (collectively

“Interim Contracts”). As of June 1, 2020, the United States has been providing water service

pursuant to a repayment contract, Contract No. 14-06-200-495A-LTR1-P.

        41.     Each of the Interim Contracts and the repayment contract, Contract No. 14-06-200-

495A-LTR1-P, carry over the United States’ obligation to provide drainage services to the District

and its landowners’ farmlands.

                                 Incomplete Drainage Construction

        42.     In approximately 1968, the Bureau began construction of the San Luis Drain.

        43.     The San Luis Drain was a principal engineering feature of the San Luis Unit. Its

function was to serve as the main drain for the drainage service area for the water districts in the

San Luis Unit, including Westlands. Thus, it was intended to receive drainage water from

Plaintiffs’ farmlands via the drainage collector system constructed under the 1965 Repayment

Contract and to convey it to another location for discharge or disposal.

        44.     As originally planned by the Bureau, an outlet was to be constructed to discharge

drainage water via the San Luis Drain into the Sacramento-San Joaquin Delta.

        45.     In 1972, the Bureau completed its first stage of construction, which included the

Kesterson Reservoir in Gustine, California and the adjacent reach of the San Luis Drain.




                                                  11
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 12 of 29




       46.     By 1975, the San Luis Drain had been extended southward to Westlands. The

Bureau stopped construction of the San Luis Drain at Kesterson, a point approximately 60 miles

north of Westlands, a little less than half the distance to the planned discharge point in the

Sacramento-San Joaquin Delta, citing environmental questions and concerns.

       47.     Beginning in approximately 1976, the United States constructed the first phase of

the drainage collector system to serve an area of approximately 42,000 acres in the northeastern

part of Westlands, near the town of Mendota. This 42,000-acre area was only a fraction of the

nearly 400,000-acre, drainage-impaired area that was to be served by the complete drainage

collector system.

       48.     A year before the first phase of construction concluded in 1979, the United States

advertised for bids for the construction of the second phase of the drainage collector system, which

would have expanded the drainage service area to the south to serve an additional area of

approximately 57,000 acres, another fraction of the overall drainage-impaired area that the drainage

collector system was intended to reach.

       49.     But the United States rejected all bids and did not award the proposed second-phase

construction contract because the Bureau determined that there were insufficient funds in the

authorization limit set forth in the San Luis Act for local distribution systems and drains to pay for

the remaining construction.

       50.     In making that determination, the United States improperly accounted for costs of

the San Luis Drain, a major project facility subject to a different statutory authorization limit, as if

it were a local drainage collection facility to be charged against the Act’s $192,650,000

authorization limit. In 1986, the Solicitor of Interior ruled that it had been improper to charge the

cost of the San Luis Drain against this authorization limit for local distribution systems and drains,




                                                   12
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 13 of 29




and that said costs should have been charged against the San Luis Act’s separate authorization limit

of $290,430,000 (indexed to 1960 dollars) applicable to major project facilities. Nevertheless, the

United States did not construct the second phase of the drainage collector system.

       51.     Since no construction of drainage facilities was completed beyond the first phase of

construction, between approximately 1977 and 1986, only farmlands in the 42,000-acre drainage

service area received drainage service. Thus, drainage service was only partial, since thousands of

acres of drainage-impaired farmlands located outside the 42,000-acre area never received drainage

service. For the 42,000 acres of farmlands that did receive drainage, the benefit was only

temporary, lasting until 1986, when the United States plugged the only section of the drainage

collector system it had built.

       52.     Upon information and belief, the stoppage of work on the drainage collector system

after only the first phase of construction and the cancellation of the second phase of construction

were authorized acts of the United States.

                                        Kesterson Reservoir

       53.     For the farmlands that received temporary drainage services, Kesterson Reservoir

(“Kesterson”) served as a terminal disposal site for their drainage waters since the San Luis Drain

was never completed to the north of Kesterson. Kesterson, which was designed and constructed by

the Bureau and has been operated by the Bureau, was intended to be a regulating reservoir for the

San Luis Drain between Kesterson and the Sacramento-San Joaquin Delta. Since the San Luis

Drain was never completed, however, the Bureau repurposed Kesterson as the terminal disposal

site for drainage water from the 42,000-acre drainage-service area. Kesterson had also been

designated as a National Wildlife Refuge based on a 1972 agreement between the Bureau and the

United States Fish and Wildlife Service (“Fish & Wildlife”).




                                                 13
        Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 14 of 29




       54.     Kesterson became essential to providing drainage service to Westlands because no

discharge outlet for the 42,000 acres was ever provided by the United States. But the capacity of

Kesterson Reservoir was insufficient to provide drainage service to any lands outside of the

42,000-acre drainage-service area, or to any lands within the 42,000-acre drainage-service area for

which on-farm subsurface drains had not been installed by the early 1980s.

       55.     Drainage water was disposed of at Kesterson by evaporation. This disposal method

concentrated naturally occurring selenium and various other constituents in the water, soils and

plants at Kesterson. If the San Luis Drain had been completed, the concentration of selenium and

other constituents would have been diluted and mixed with the waters of the Delta, Bay and Pacific

Ocean by river outflow and tidal action.

                         The Closure of Kesterson and the San Luis Drain

       56.     In 1983 and 1984, deformities and mortalities were noted in some of the waterfowl

at Kesterson. These deformities and mortalities appear to have been caused when the waterfowl

fed on plants and animals at Kesterson, which contained high concentrations of selenium.

       57.     In February 1985, the California State Water Resources Control Board issued a

Cleanup and Abatement Order against the Bureau, requiring it to clean up Kesterson or close down

its operations as a drainage disposal facility by February 1988.

       58.     In March 1985, Interior announced that it had instructed Fish & Wildlife to begin

the process of plugging the San Luis Drain and shutting down Kesterson, a process that, it was

announced, was to result in closing off the drainage collector system serving the 42,000-acre

drainage-service area from the San Luis Drain and/or halting the delivery of irrigation water to

lands that then drained into Kesterson.




                                                 14
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 15 of 29




        59.     On April 3, 1985, Westlands entered into an agreement with the United States which

obligated the Bureau to continue to provide water service to the 42,000-acre drainage-service area

and required that Westlands reduce the flow of drain water from the area into Kesterson and certain

portions of the San Luis Drain in accordance with a short time schedule. If the short time schedule

could not be met by providing alternative means of disposal, Westlands was required to close the

drains at the collector system, and if it did not, Interior reserved the right to close the drains at

Westlands’ expense. Westlands’ agreement to the terms of the April 3, 1985 Agreement was the

direct result of the threat by the United States to halt certain deliveries of irrigation water to

Westlands.

        60.     The April 3, 1985 Agreement reserved the rights of the parties regarding the

delivery of irrigation water and “the disposition of drain water for future negotiation or litigation,

including but not limited to, Westlands’ claim of right to adequate drainage service by the United

States for all lands within Westlands needing such service.”

        61.     Westlands undertook a number of projects to replace Kesterson as a disposal site for

the drainage water to meet the schedule for flow reductions in the San Luis Drain required by the

April 3, 1985 Agreement. These projects allowed the initial flow reduction to be met but proved

unsuccessful with regard to providing a site and an economically and technically feasible method

for disposing of the wastewaters being produced in the 42,000-acre drainage-service area. As a

result, the time schedule for the reduction and elimination of flows in the San Luis Drain could not

be met. The drains in the collector system were physically plugged in 1986 in order to stop the

flow of wastewaters from Westlands into the San Luis Drain.

        62.     At the time drainage services to District farmlands were shut down by the United

States, approximately 85 miles of the San Luis Drain, extending from Kesterson in the north to




                                                    15
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 16 of 29




Five Points Ranch, California in the south, had been constructed. The San Luis Drain was never

constructed north of Kesterson to the planned point of discharge.

       63.     Upon information and belief, the closing of Kesterson and the plugging of the San

Luis Drain were authorized acts of the United States.

       64.     Since June 1986, no drainage service has been provided by the United States to any

landowner in the District. At all times, however, the United States has had an obligation to provide

drainage service to farmlands in the District, including a method for the disposal of subsurface

wastewater accumulating under Plaintiffs’ farmlands.

       65.     Upon information and belief, the United States’ acts and policies described here – to

stop work on the San Luis Drain and eventually plug it and close the Kesterson reservoir, and to

defy legal obligations by abandoning all subsequent efforts to provide drainage for both the 42,000-

acre area that temporarily received drainage and the remainder of the District that never received

drainage – were affirmative and authorized acts.

       66.     The United States’ affirmative acts and policies regarding drainage in the Central

Valley have resulted in the high water tables and saline groundwater that had long been recognized

as a threat to the agricultural productivity of District farmlands, including Plaintiffs’ properties.

The adverse impacts characteristic of high water table and saline groundwater—limited crop

rotations, decreased crop yields, stunted or retarded crop growth, decreased crop yields, sterile land

precluding any crop growth, poor soil quality and conditions—have been the direct and inevitable

result of these affirmative acts and policies. Plaintiffs have been deprived of the benefit of the full

productive use of their farmlands, and the value of their farmlands has been reduced. Upon

information and belief, by pursuing these affirmative acts and policies, the United States has

benefitted and will benefit. The United States has avoided significant expenditures of money, and




                                                   16
        Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 17 of 29




would additionally save significant amounts of money by avoiding interest free reimbursement of

capital costs incurred to provide drainage, over a forty-year term.

                                         Drainage Litigation

                                       The Barcellos Judgment

       67.     In 1986, a stipulated judgment in Barcellos & Wolfsen, Inc. v. Westlands Water

District, No. CV-79-109 EDP (E.D. Cal. filed Apr. 26, 1979) and Westlands v. United States, No.

CV-81-245 EDP (E.D. Cal. filed 1981) (the “Barcellos Judgment”) settled a consolidated action

involving Westlands, landowners and water users within Westlands, and the Bureau. Barcellos,

No. CV-79-109 EDP (E.D. Cal. Dec. 30, 1986). In addition to addressing the supply of water to

Westlands, the Barcellos Judgment also addressed the provision of drainage services to the District.

       68.     The Barcellos Judgment preserved claims against the United States concerning the

right to drainage service or drainage service facilities. It provided that any claims against the

United States concerning the right to drainage service or drainage service facilities could be

asserted only upon the occurrence of certain conditions specified therein, including conditions

relating to a drainage plan, which the United States was required to submit to Westlands by

December 31, 1991. The drainage plan was required to include drainage service facilities with

sufficient aggregate capacity to transport, treat, and dispose of not less than 60,000-acre-feet and

not more than 100,000-acre-feet of subsurface drainage water per year from Westlands by

December 31, 2007, and was also required to be cost effective, financially feasible, and capable of

acquisition, construction, and operation in compliance with all applicable laws. The Barcellos

Judgment provided for the creation of a trust using funds collected from Westlands’ landowners to

pay the costs of the design and construction of these drainage service facilities. Further, it also

allowed the “revival of any claims against the United States of the right to drainage service or




                                                  17
            Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 18 of 29




Drainage Service Facilities” if the United States failed to adopt a drainage plan by 1991 that met

the necessary requirements.

                             The Firebaugh Canal and Sumner Peck Cases

           69.   In 1988, the Firebaugh Canal Water District and landowners affected by the drain

closures of 1986 filed suit against the United States Bureau of Reclamation and Westlands for

various forms of relief related to drainage. Firebaugh Canal Co. v. United States, No. CV-F-88-

634 (E.D. Cal. filed December 9, 1998). In 1991, certain landowners also filed suit against the

United States and Westlands for various forms of relief related to drainage. See Sumner Peck

Ranch v. Bureau of Reclamation, No. CV-F-91-048 (E.D. Cal. filed January 31, 1991).

           70.   In May 1992, the two cases were partially consolidated to resolve the mutual

allegation that Interior was required by law under the San Luis Act to construct facilities to drain

subsurface water from District farmlands.

           71.   In May 1993, the district court ruled that “[t]he San Luis Act requires [Interior] to

make provision for drainage for the San Luis Unit as specified in the Act. The failure to do so

violates the Act.” Sumner Peck, No. CV-F-91-048 (E.D. Cal. May 14, 1993) (order granting

plaintiffs’ motion for partial summary judgment).

           72.   Thereafter, the district court ordered a trial on the issue of whether or not the

obligations of the United States to provide drainage service to Westlands and its landowners had

been excused by subsequent legislation, impossibility, impracticability, or any other reason. Id.

           73.   In December 1994, the district court reprimanded the United States for not having

“undertaken activities to complete the drain” since the court had issued its May 1993 order

declaring that the San Luis Act required completion of the drain and issued the following findings

of fact:




                                                    18
        Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 19 of 29




                  “Since the mid-1980s, the Bureau has not undertaken any efforts to complete the
                   San Luis Drain in order to physically remove saline subsurface agricultural
                   drainage water from the drainage service area.
                                                         ....
                  The [United States] ha[s] failed to take necessary steps to provide drainage for a
                   number of years. The Bureau is unlikely to undertake efforts to provide
                   drainage service unless ordered to do so by the Court.

                  The Court finds that the federal agencies that have responsibility for providing
                   drainage to the San Luis Unit have not effectively addressed the serious
                   problems of water-logging and salt accumulation that are destroying the
                   plaintiffs’ ability to farm their lands in the San Luis Unit.”

Sumner Peck, No. CV-F-91-048 (E.D. Cal. Dec. 2, 1994) (findings of fact and conclusions of law).

       74.     The district court also found that the United States’ obligation to provide drainage

services contemplated by the San Luis Act was not foreclosed or excused by factual or legal

impossibility, illegality, implied repeal, or any other reason. Id.

       75.     In addition, the district court issued the following conclusions of law:

                  “The Secretary of the Interior through the Bureau of Reclamation has made the
                   policy decision not to complete the San Luis Drain, in violation of Section 1 of
                   the San Luis Act. This action constitutes agency action unlawfully withheld.

                  The Secretary must be provided the opportunity to comply with the law to
                   provide drainage to the San Luis Unit.”

Id.

       76.     In 1995, the district court echoed these conclusions in a ruling on a partial motion

for summary judgment for plaintiffs, holding that the United States had a statutory obligation to

provide drainage and issuing a permanent injunction commanding the United States to apply for the

permits necessary to complete the San Luis Drain. Firebaugh Canal Co. v. United States, No. CV-

F-88-634 (E.D. Cal. Mar. 12, 1995) (partial findings of fact and conclusions of law regarding

statutory obligation). Interior appealed this judgment.




                                                   19
        Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 20 of 29




       77.     In 2000, the U.S. Court of Appeals for the Ninth Circuit affirmed the substantive

rulings of the district court’s 1993 order and 1995 judgment. The Ninth Circuit ruled that the

United States had made a deliberate policy decision not to provide drainage, and that such decision

was in violation of the unambiguous mandatory drainage obligation enacted by Congress in the San

Luis Act. It rejected the United States’ defenses based on appropriation riders, factual and legal

impossibility, and impracticability. Accordingly, the Ninth Circuit required the United States to

provide drainage to the San Luis Unit pursuant to the San Luis Act “without delay.” Firebaugh

Canal Co. v. United States, 203 F. 3d 568 (9th Cir. 2000) (“Ninth Circuit Opinion”).

       78.     The Ninth Circuit Opinion also held that since 1992, Congress had given the United

States supplemental authority as to how to provide drainage, and the court therefore reversed and

remanded the district court injunction as invading an area of administrative discretion in directing

how Interior was to fulfill its statutory obligation to provide drainage. Id.

       79.     Thereafter, upon remand, the district court issued a new permanent injunction

directing the United States to provide drainage to the San Luis Unit promptly and without delay.

Rather than directing the United States to complete the original drainage plan, the district court

ordered the United States to submit a new plan by January 29, 2001, for promptly providing the

required drainage. Sumner Peck, No. CV-F-91-048 (E.D. Cal. Dec. 18, 2000) (order modifying

partial judgment on findings of fact and conclusions of law regarding statutory obligation)

(“Drainage Order”).

       80.     Since issuing the Drainage Order, the district court has been overseeing its

implementation, and the federal defendants in the partially consolidated Firebaugh and Sumner

Peck actions regularly apprise the court of the status of compliance with the order.




                                                  20
        Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 21 of 29




               United States’ Ongoing Refusal to Implement the Drainage Order and
                Failed Negotiations for Alternative Resolution to Drainage Problem

       81.     In 2001, the United States began development and analysis of various alternatives

that would address the United States’ obligation to provide Westlands landowners drainage

pursuant to the Drainage Order. In April 2001, the Bureau developed the San Luis Drainage

Feature Re-evaluation Plan of Action, which outlined its proposed efforts to provide prompt

drainage service based on its consideration of a variety of options. In December 2001, the Bureau

issued the San Luis Unit Drainage Feature Re-evaluation Preliminary Alternatives Report, which

identified the range of options for drainage systems that could be utilized.

       82.     In December 2002, the Bureau published the Plan Formulation Report, San Luis

Drainage Feature Re-evaluation, which set forth the analysis of the alternatives for providing

drainage to the San Luis Unit and identified the proposed action the Bureau would pursue to meet

the United States’ drainage obligation.

       83.     In July 2004, the Bureau filed an Addendum to its Plan Formulation Report, San

Luis Drainage Feature Re-evaluation, which further refined the components of the proposed action.

The Addendum additionally set forth a timeline for completion of an Environmental Impact

Statement and Record of Decision.

       84.     In May 2006, the Bureau released its Final Environmental Impact Statement related

to the San Luis Drainage Feature Re-evaluation, which provided a detailed evaluation of the

drainage options.

       85.     By early 2006, the Firebaugh and Sumner Peck parties also began settlement

negotiations to seek an alternative resolution of the drainage issue. As a result of these settlement

discussions, the Bureau delayed execution of its Record of Decision.




                                                  21
        Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 22 of 29




       86.     In March 2007, the Bureau signed a Record of Decision for the San Luis Drainage

Feature Re-evaluation (“ROD”), in which the Bureau selected the “In-Valley/Water Needs Land

Retirement Alternative” as the project to fulfill its drainage obligation to Plaintiffs’ farmlands in

the San Luis Unit.

       87.     The selected “In-Valley/Water Needs Land Retirement Alternative” included

drainage reduction measures, drainage water reuse facilities, and treatment systems, as well as the

retirement of nearly 200,000 acres of land from irrigated farming.

       88.     The ROD suggested that implementation of the In-Valley/Water Needs Land

Retirement Alternative would likely require new authorizing legislation to increase the

appropriations ceiling for funding beyond what was authorized by the San Luis Act, and that

appropriation of such funds by Congress would be needed.

       89.     In July 2008, the Bureau completed and submitted to the United States Congress its

San Luis Drainage Feature Re-evaluation Feasibility Report, which presented Congress with the

relative economic benefits and costs of the Project, as outlined in the ROD.

       90.     The July 2008 Feasibility Report estimated that approximately 12 years of design

and construction work would be necessary to implement the drainage system under the In-

Valley/Water Needs Land Retirement Alternative.

       91.     Accordingly, the July 2008 Feasibility Report set forth a number of recommended

Congressional actions needed for implementation of the ROD, including raising the San Luis Act

appropriations ceiling for distribution systems and drains and making other specific changes to

reclamation laws.

       92.     In late 2008, pursuant to their ongoing negotiations, the Firebaugh and Sumner Peck

parties, the Bureau, and other stakeholders convened to reach an alternative negotiated resolution of




                                                   22
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 23 of 29




the drainage issues. By January 2009, legislative language had been drafted for Congressional

authorization on this resolution. Ultimately, however, no consensus on a draft legislative proposal

was achieved and the settlement discussions ended in failure.

       93.     Meanwhile, in July 2009, the Bureau reported that, due to the change in the

presidential administration of the United States, it was unable to report to the district court as to

when it would provide drainage to the San Luis Unit pursuant to the Drainage Order. The district

court ordered the United States to “provide a report . . . identifying what specific actions will be

taken to provide drainage to the San Luis Unit and a specific time table to implement drainage” by

late October 2009. The district court provided notice that “no further delay shall be permitted in

this case and in the event the [United States] continue[s] to fail and refuse to provide the drainage

long ago ordered by the Courts, this case shall proceed to an enforcement of judgment stage.”

Firebaugh, No. CV-F-88-634 (E.D. Cal. July 22, 2009) (scheduling conference order).

       94.     In October 2009, the Bureau submitted to the district court a report that failed to

provide any timetable to implement the drainage in any area in the San Luis Unit. The Bureau did

not describe any efforts made to implement the ROD or to seek the necessary Congressional

actions to implement the ROD. Rather, the Bureau reported that Congress had not acted on the

recommendations contained in the 2008 Feasibility Report and stated that it was unclear when

Congressional action on the report would occur. The Bureau further acknowledged that no

consensus on a draft legislative proposal for an alternative drainage resolution was achieved.

       95.     In November 2009, the Bureau reported to the district court that it would commence

implementation of the 2007 ROD, within the Bureau’s existing authorities and the existing

appropriations ceilings under the San Luis Act and subject to applicable law and the availability of

funds appropriated by Congress for this purpose. However, due to appropriations ceilings,




                                                   23
            Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 24 of 29




implementation was to be initially limited to one sub-unit of drainage facilities in Westlands’

northern sub-unit. Additionally, the Bureau again reaffirmed its “intention to finalize the elements

of a legislative proposal on a long-term drainage strategy” that the United States could support by

the end of 2009.

       96.      In November 2009, the Bureau submitted a Control Schedule detailing the actions it

intended to pursue for the decade between 2010 and 2019. The Control Schedule proposed limited

expenditures for only Westlands’ northern sub-unit and failed to account for a complete drainage

solution for the full expanse of drainage impaired farmlands in the District as contemplated by the

ROD.

       97.      By the end of 2009, upon information and belief and contrary to its representation to

the district court, the Bureau did not finalize any legislative proposal on a long-term drainage

strategy.

       98.      On September 1, 2010, the Bureau submitted to Senator Dianne Feinstein of

California a letter that included elements of a new alternative drainage strategy that contravened the

2007 ROD, which had been adopted by the Bureau and which the Bureau had previously agreed to

implement. Rather than focusing on legislation to increase the appropriations ceiling under the San

Luis Act for implementation of the ROD, the Bureau’s letter to Senator Feinstein presented an

alternative strategy whereby, instead of implementing the ROD, Westlands and other San Luis Unit

water districts would assume the responsibility for drainage service. Pursuant to this approach, all

costs would be transferred to the San Luis Unit water districts. Nothing in the letter to Senator

Feinstein involved or was directed at lifting the appropriations ceiling erected by the San Luis Act.

Upon information and belief, the Bureau’s letter to Senator Feinstein was a reflection of a

deliberate, affirmative, and authorized choice by the United States to defy its legal obligations




                                                  24
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 25 of 29




under statutory law and court order, and to assign the responsibility to provide drainage to

Plaintiffs’ lands to local water districts.

        99.     In November 2010, the Bureau deflected requests made by Westlands for an

informational hearing to ascertain the Bureau’s intent with respect to seeking passage of the

necessary legislation for implementation of the ROD and on what schedule. No informational

hearing was held.

        100.    On April 7, 2011, the District responded to the Bureau’s September 1, 2010 letter

with a letter to Senator Feinstein as well as the Bureau. The District expressed its vehement

opposition to the Bureau’s alternative drainage strategy and stated it would vigorously oppose any

legislation that repudiated the 2007 ROD that the Bureau had previously committed to implement.

        101.    On November 4, 2011, the Bureau submitted a revised Control Schedule to the

district court in Firebaugh, reallocating certain proposed limited expenditures for Westlands’

northern sub-unit to a portion of Westlands’ central sub-unit.

        102.    On September 16, 2015, the federal defendants in Firebaugh reported to the district

court that Westlands and the United States executed a Settlement Agreement that would provide

the means for resolving claims in this case and in Westlands, and which could also affect drainage

service orders in Firebaugh. Implementation of this settlement agreement required enactment of

authorizing federal legislation. The proposed limited expenditures for Westlands’ central sub-unit

were suspended during a partial stay of the Firebaugh litigation as Westlands and the United States

sought authorizing federal legislation.

        103.    Again, these settlement efforts failed. The required authorizing federal legislation

was never enacted. Accordingly, on January 15, 2018, the partial stay in the Firebaugh litigation

expired, requiring the Bureau to resume work under the Control Schedule. Even if the Bureau ever




                                                  25
        Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 26 of 29




completes the proposed limited expenditures for a portion of Westlands’ central sub-unit under the

Control Schedule, it would provide only a fraction of the required drainage solutions. The United

States’ obligations under the San Luis Act and court decisions would remain.

       104.    To date, Congress has not acted to adopt the legislative changes described in the

2008 Feasibility Report necessary to raise the appropriations ceiling for implementation of the

ROD that would provide drainage to Plaintiffs’ farmlands.

       105.    To date, Congress has not passed legislation to provide a long term drainage strategy

for implementation of the 2007 ROD.

       106.    To date, Westlands’ landowners have not reached any agreement or settlement with

the United States regarding a negotiated, alternative drainage resolution for Plaintiffs’ farmlands.

       107.    To date, the United States has not fulfilled its obligations to provide drainage to

Plaintiffs’ farmlands.

       108.    Upon information and belief, the United States has made a deliberate, affirmative,

and authorized choice to defy statutory law and court orders, to renege on its drainage

commitments to Plaintiffs, and to abandon a legal obligation to which the United States knows it is

subject. Upon information and belief, the United States’ ongoing refusal to provide legally-

mandated drainage to Plaintiffs, and its ongoing defiance of court orders to provide the drainage, is

a deliberate, affirmative, and authorized act and/or series of acts undertaken for a single purpose

and collectively causing the taking described here. The United States knows it is required to

provide drainage by law, knows that courts have ordered it, and yet has refused to comply, and

continues to refuse. Upon information and belief, this ongoing defiance is a deliberate, affirmative,

and authorized policy choice that the United States has pursued and continues to pursue.




                                                  26
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 27 of 29




                          Losses and Injuries to Use and Value of Farmlands

       109.    As a result of the United States’ ongoing affirmative policy decision to not comply

with its legal obligation to provide the required drainage, Plaintiffs have incurred and are

threatened with the continuation and increase of various losses as a result of the lack of drainage,

with corresponding invasive high water tables and accumulation of saline groundwater salts

beneath and upon Plaintiffs’ farmlands. Plaintiffs’ farmlands have been subject to adverse impacts

that include, but are not limited to, reduced crop yields, limited crop rotations, restrictions on the

types of crops that can be grown, and changes to soil quality and conditions. All Plaintiffs have

been deprived of the benefit of the full productive use of their farmlands, and the value of their

farmlands has been diminished.

                                      CLAIM FOR RELIEF
                          Taking of Property Without Just Compensation

       110.    Plaintiffs reallege and incorporate by reference Paragraphs 1 through 109, inclusive.

       111.    The United States has taken Plaintiffs’ farmlands for public use without just

compensation. The properties taken include, but are not limited to, flowage and seepage easements

upon Plaintiffs’ lands.

       112.    High water tables and the accumulation of saline groundwater beneath and upon

Plaintiffs’ properties are substantial, intermittent, frequent and inevitably recurring, and the

interference and physical invasion by way thereof has stabilized and become permanent in nature.

       113.    High water tables and the accumulation of saline groundwater beneath and upon

Plaintiffs’ properties are the inevitable consequence of the deliberate, affirmative, and authorized

acts and policies of the United States, as described above, and are the direct and foreseeable result

of said acts and policies. The acts and policies described above were undertaken for a single




                                                   27
        Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 28 of 29




purpose and collectively have caused the taking described here. The cumulative and combined

effects of those actions have led to a condition that would not have otherwise existed.

       114.    Plaintiffs and their fellow Westlands landowners have at no time deviated from their

contracts or the intended purposes of the San Luis Unit, nor used irrigation water in any improper

way. Instead, at all times they have used such water to irrigate their crops in the normal, ordinary,

and intended way.

       115.    The United States has failed to pay Plaintiffs just compensation for the taking of

their properties, in violation of the Fifth Amendment to the United States Constitution, which

provides, in part: “[N]or shall private property be taken for public use, without just compensation.”

U.S. CONST. AMEND. V.

       116.    As a direct and inevitable result of the high water tables and the accumulation of

saline groundwater beneath and upon their farmlands due to the deliberate, affirmative, and

authorized acts and policies of the United States, Plaintiffs’ use of their properties has been

impaired, and their properties have been substantially devalued and taken but uncompensated for in

an amount as yet unascertained.

                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief as follows:

       1.      That this matter be maintained and certified as a class action on behalf of all those

landowners in the Westlands Water District whose lands have been physically invaded by saline

groundwater as a result of the deliberate, affirmative, and authorized acts and policies of the United

States to deactivate existing drainage infrastructure, to cancel planned construction efforts, and to

abandon further efforts to provide drainage in defiance of known legal obligations;




                                                  28
         Case 1:11-cv-00564-MBH Document 144 Filed 08/28/20 Page 29 of 29




       2.      Just compensation in an amount that exceeds $10,000 on the claim for relief for

Plaintiffs and all persons similarly situated;

       3.      Prejudgment interest on any just compensation or money judgment awarded;

       4.      Attorneys’ fees, expert witness fees, and other costs incurred herein; and

       5.      Such other and further relief as this Court may deem just and proper.



                                                      Respectfully submitted,

                                                      BEVERIDGE & DIAMOND, P.C.


Date: August 28, 2020                                 s/ Eric L. Klein
                                                      Gus B. Bauman
                                                      Eric L. Klein
                                                      Alexander B. Horning
                                                      1350 I Street, N.W., Suite 700
                                                      Washington, DC 20005
                                                      Tel: (202) 789-6000
                                                      Fax: (202) 789-6190
                                                      Email: gbauman@bdlaw.com
                                                      eklein@bdlaw.com
                                                      ahorning@bdlaw.com

                                                      Kaitlyn D. Shannon (admission pending)
                                                      456 Montgomery Street, Suite 1800
                                                      San Francisco, CA 94104
                                                      Tel: (415) 262-4000
                                                      Fax: (415) 262-4040
                                                      Email: kshannon@bdlaw.com

                                                      KERSHAW, COOK & TALLEY

                                                      William A. Kershaw
                                                      401 Watt Avenue
                                                      Sacramento, CA 95864
                                                      Tel: (916) 448-9800
                                                      Fax: (916) 669-4499
                                                      Email: wkershaw@kcrlegal.com




                                                 29
